DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment and written response filed 06/22/2022 have been entered and considered.
Claim 26 has been cancelled.
Claims 1-2, 4-16 and 18-25 have been amended.
Claims 1-25 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel Kim (Reg. No. 80,731) on 07/12/2022.
The application has been amended as follows: 
Claim 1. (Currently Amended) A method, comprising:
	identifying, by a system of one or more computers, a first feature vector that represents cytomorphologic criteria for each of one or more individual cells within a plurality of cells in at least a portion of a whole specimen slide image, wherein the first feature vector includes a plurality of cell-level features; 
identifying, by the system, a second feature vector indicative of slide-level features, wherein identifying the second feature vector comprises: 
aggregating the plurality of cell-level features; and based on the aggregation, determining a set of metrics representing the whole specimen slide image; and 
providing, by the system, the first and the second feature vectors to a machine learning model configured to generate a plurality of feature scores, each feature score corresponding to each feature in the first and the second feature vectors, wherein the feature score is predictive of a presence or absence of a disease or disease type identified in the whole specimen slide image; and 
determining, by the system and based on the plurality of feature scores, the presence or absence of a disease or disease type.

Claim 18. (canceled)
Claim 19. (canceled)

Allowable Subject Matter
Claims 1-17 and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed based upon convincing arguments presented in the remarks dated 06/22/2022.
Claims 2-17 and 20-25 are dependent upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667